Citation Nr: 1707624	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for benign hypertrophy of the prostate (claimed as enlarged prostate).

3.  Entitlement to service connection for depressive disorder not otherwise specified (claimed as posttraumatic stress disorder (PTSD) with anxiety, depression, and sleep problems).

4.  Entitlement to service connection for hypertension as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions of the VA RO. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Montgomery, Alabama, RO.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to adjudication.

With regard to the Veteran's psychiatric disorder claim, he testified at the August 2016 videoconference hearing that his depression began about a month after he returned home from service.  He attributed his depression to the stresses of service.
A review of his service treatment records reveals that the Veteran was noted as having anxiety in a November 1967 service treatment record.

In March 2011, the Veteran underwent a VA examination, at which it was noted that he did not meet the DSM-IV criteria for a diagnosis of PTSD and was instead diagnosed with depressive disorder, not otherwise specified.  However, a VA medical opinion regarding the etiology of the Veteran's depressive disorder was not provided.  In light of the Veteran's in-service anxiety complaints and his post-service depressive disorder diagnosis, the Veteran should be scheduled for a new VA examination to determine the etiology of any currently diagnosed psychiatric disorders.

With regard to the Veteran's hypertension claim, the Veteran's private and VA medical records document a diagnosis of hypertension.  In his September 2012 substantive appeal, the Veteran asserted that he believed that his hypertension began during service and suggested that it could be related in some way to his service-connected diabetes mellitus or his service-connected peripheral neuropathy.  The Veteran testified at the August 2016 videoconference hearing that he found out that he had high blood pressure at about 27 or 28 years old and that he believes his hypertension is related to the stress he suffered in service.  As it appears that that the Veteran is claiming his high blood pressure could be secondary to a service-connected disability or could have been caused by his in-service anxiety, which was documented in November 1967, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of his hypertension. 

Moreover, there is no opinion with respect to whether the Veteran's hypertension may be associated with his conceded exposure to herbicide agents.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; Veterans & Agent Orange: Update 2014 (2016) at 907; see also Notice, 77 Fed. Reg. 47924-47928 (2012).  This epidemiological evidence meets the "low threshold" for obtaining an examination to establish the nexus element of the Veteran's hypertension claim. Therefore, remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for hypertension on a direct basis. 

With regard to the Veteran's claim for entitlement to service connection for benign hypertrophy of the prostate (claimed as enlarged prostate), the Veteran was diagnosed with benign prostate hypertrophy without obstruction in a May 2013 private medical record from Shoals Urological Associates PC.  The Veteran testified at the August 2016 hearing that he believes that the medications that he takes for his service-connected ischemic heart disease/coronary artery disease could be related to benign hypertrophy of the prostate.  He also reported that his prostate would swell up and he could not urinate during service.  In light of the Veteran's diagnosis and his contentions, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of this condition. 

With regard to the Veteran's sleep apnea claim, the Veteran asserted in his September 2012 substantive appeal that his sleep apnea was caused by breathing Agent Orange in a tropical environment, which facilitated the ease of that chemical getting into his nose and throat.  At the August 2016 hearing, the Veteran testified that he noticed his sleep issues about 1 or 2 months after his return from the Republic of Vietnam.  As the medical evidence of record reflects that the Veteran currently has sleep apnea and he dates his first awareness of his sleep issues very close to his time in service, the Veteran should be scheduled for an appropriate VA examination to address the etiology of his sleep apnea. 

Finally, the Veteran testified at the August 2016 hearing that he underwent a sleep study in the late 1980s at ECM Hospital in Florence and that he began seeking medical treatment at VA facilities in Birmingham and Sheffield in the late 1990s.  In his September 2012 substantive appeal, the Veteran stated that he underwent the sleep study at ECM Hospital in Florence in 1976.  The Veteran also testified that he sought treatment from a private urologist, Dr. Matthews.  Attempts should be made to obtain all outstanding VA and private medical records, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available archived and electronic treatment records from the Birmingham VA Medical Center (VAMC) and all associated clinics for the period of 1990 to December 2009, and for the period of June 2016 to the present.  Since the earliest records pre-date VA's electronic medical records system, searches MUST be made of archived/retired paper records, with documentation of any negative results.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any outstanding, pertinent private medical records, to specifically include medical records from ECM Hospital in Florence dating back to 1976 and medical records from Dr. Matthews, the Veteran's private urologist.  Associate any records received, including negative responses, with the claims file.

3. Only AFTER obtaining the above VA records, to the extent available, then schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

The examiner should diagnose the Veteran with all current psychiatric disabilities, to include specifically stating whether the criteria for PTSD are met.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability was incurred during, or caused by his active duty service.  In doing, so, the examiner should consider the November 1967 in-service notation of anxiety. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Only AFTER obtaining the above VA records, to the extent available, then schedule the Veteran for pertinent VA examination for his hypertension claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hypertension was (1) was incurred during or caused by his active duty service, to include the November 1967 in-service notation of anxiety; (2) caused or aggravated by a psychiatric disability of any kind; or (3) caused or aggravated by any of his service-connected disabilities.

The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension is related to the Veteran's exposure to herbicide agents (e.g. Agent Orange).  In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  In addition, the examiner is asked to specifically comment on any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" and "Veterans and Agent Orange: Update 2014" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

5. Only AFTER obtaining the above VA and private medical records, to the extent available, then schedule the Veteran for a pertinent VA examination for his benign hypertrophy of the prostate claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

The examiner should diagnose the Veteran with all disabilities related to his prostate.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed prostate disability, to include benign prostate hypertrophy, was (1) incurred during or was caused by his active duty service; or (2) caused by a service-connected disability, to specifically include any medication he takes for his service-connected ischemic heart disease/coronary artery disease.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

6. Only AFTER obtaining the above VA and private medical records, to the extent available, then schedule the Veteran for a VA examination for his sleep apnea claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea was incurred during, or caused by, his active duty service. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

7. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

